Citation Nr: 1207999	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  In his March 2007 application for VA compensation benefits the Veteran indicated that he served in Vietnam.  His DD 214 shows that his military specialty involved artillery and that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal for his service in the U.S. Army.  In his November 2007 notice of disagreement, the Veteran expressed his belief that exposure to noise from 105 millimeter artillery during service is the cause of his hearing loss and tinnitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain chronic diseases, including sensorineural hearing loss disability, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Service treatment records include November 1967 and March 1970 audiometric test results that fail to show that the Veteran had a hearing loss disability as defined by 38 C.F.R. § 3.385.  VA afforded the Veteran an audiology examination in December 2006.  Audiometric testing revealed a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

Here, the Veteran's in-service occupation involving artillery, together with his statements, are sufficient to establish that he was exposed to noise during service.  Results of audiometric testing conducted during the December 2006 examination establish that he has a current hearing loss disability and he has reported tinnitus.  

In July 2007, after review of the Veteran's claims folder, the audiologist rendered an opinion with regard to whether the Veteran's hearing loss and/or tinnitus was related to his military duty.  The examiner stated that because the induction and separation examinations reported normal puretones, without a significant change in thresholds at any tone tested, and the Veteran denied hearing loss on separation, it was "not likely" that the Veteran's hearing loss and tinnitus were related to his military service.

The examiner referred only to inservice evidence, the entrance and separation audiometric test results and the separation medical history form.  The lack of a showing of a disability during service does not preclude establishing entitlement to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993) (stating "a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to an injury or disease suffered in service").  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The examiner's opinion does not address whether the Veteran's currently diagnosed hearing loss disability and tinnitus were caused by his exposure to noise during service, regardless of when it was first diagnosed or shown.  See Hensley, 5 Vet. App. at 164; see also 38 U.S.C.A. § 1113.

Consequently, this medical opinion failed to meaningfully address the issue of whether the Veteran's bilateral hearing loss and tinnitus were due to his military service, regardless of whether they were shown during service or on service separation.  Accordingly, the VA examination and opinion are inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Under these circumstances, the Veteran should be provided with a new VA audiological examination to determine the etiology of his bilateral hearing disability and tinnitus.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any degree of the Veteran's current bilateral hearing loss or tinnitus are related to his period of military service, or to any incident therein, to include as due to noise exposure.  

The Veteran's military occupational specialty, the objective medical findings in the service treatment records, the previous VA audiological evaluations currently of record, the Veteran's history of inservice and postservice noise exposure, and lay statements of the Veteran must be taken into account.  Prior to forming an opinion, the examiner must be mindful that if tinnitus and hearing loss as defined by 38 C.F.R. § 3.385, are not shown in service or at separation from service, service connection can still be established if medical evidence shows that the tinnitus and hearing loss are actually due to incidents during service, to include exposure to noise.  The examiner must specifically address the question of whether any degree of bilateral hearing loss or tinnitus began as a result of any inservice noise exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resorting to speculation" must reflect the limitations of the medical community at large and not those of a particular examiner.  The examination report must be typed.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  Once the above actions have been completed, the RO must readjudicate the Veteran's claims on appeal, to include all relevant submitted or obtained since the July 2008 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

